UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1241


MARK DOUGLAS BROOKS,

                Plaintiff - Appellant,

          v.

DADMA LYDIA DIAZ C; JUDGE LAWRENCE HAMMOND; KRISTY M. NEWTON,
DA; CANDACE E. SILER; JUDGE REGINA M. JOE,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:14-cv-00794-TDS-LPA)


Submitted:   July 21, 2015                 Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Douglas Brooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mark   Douglas    Brooks   appeals   the   district   court’s    order

accepting     the   recommendation   of   the    magistrate   judge     and

dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2012).   We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for the reasons stated by the district court.             Brooks

v. Diaz C, No. 1:14-cv-00794-TDS-LPA (M.D.N.C. Feb. 19, 2015).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                               DISMISSED




                                     2